Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 12 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Dear General
                            Elk April the 12th1781
                        
                        Owing to a very Heavy Rain and a Most Stormy Night I was yesterday obliged to Counter Mand the orders I Had
                            Given to the troops, and Upon the Representation that the Roads to the Susquehana would be Impassable, I differed our
                            departure to this Morning—We shall encamp on a Ground Near the Ferry and Be as Expeditious as possible in Crossing the
                            River—In Consequence of Your Excellency’s permission I Have allowed some officers to Return to the Army with orders to Report themselves to Head Quarters.	The Extreme wants of the officers Have inducedme to permit an officer per Bataillon and one of the Jersay line to Return to the Army and get some
                            cloathes for themselves and the Rest of the Corps—This Measure Appeared to Be Necessary, and Clel Barber is gone to
                            Philadelphia with a letter to the Board of War Exposing our wants and Requesting Some tents, over alls, shirts, shoes
                            &c.—While these will Be preparing I thought I might Indulge Him to go to Morristown, as I think His presence will
                            Be Necessary at Philadelphia By the time when our supplies will Be forwarded.
                        Major Troop Being gone we want a field officer to Reimplace Him—Clel Barber and Major Reed are Happy to
                            Remain with us and I am no less Happy to keep these Excellent officers—Colonel Vose is (I am told) desirous to Return—The officers of His Bataillon knowing that it was His inclination Has waited on Clel Smith to Express to Him the Ardent
                            desire they Had, in Case Clel Vose was Allowed to go, that Clel Smith Be Appointed to the Command—This Circumstance I
                            thought worth Communicating to Your Excellency—Smith is Sick for the present, and a letter would find Him either Here or
                            at Philadelphia—Was He to Be attached to a light Corps as He was last Year I think He would Be glad to Act as Inspector,
                            But in the Southern Army would Be under an officer to whom He is Superior in Rank of Commission.
                        As to Clel Gimat and Major Galvan, Now that their fate is Going to Be decided in a way which Cannot But
                            Affect their feelings and Reputation, I think Myself obliged to Submit to Your Excellency an observation which for fear of
                            Appearing Partial I Had Hitherto Omitted—I will therefore Confidentially Impart to you that
                            Major Galvan is very Unpopular among the officers, while Colonel Gimat is particularly Beloved—Complaints Have often Been
                            Made to me against the one, while the other Has Ever Received from the officers under His Command the Most flattering
                            testimonies of affection, and I may go so far as to say that the Recalling of Clel Gimat will Be very disagreable to His
                            Bataillon—This I Mention to Your Excellency, No that I think the Sentiments of the officers Must Induce you to Recall
                            Major Galvan, a Measure which I would Be far from Advising, But Because this opposition Being perhaps owing to the
                            partiality of the officers for or against private parsons, and this Circumstance Being of a Very serious Nature for these
                            two Gentlemen, I thought it My duty Not to withdraw Any Particulars from Your Excellency’s knowledge. With the Highest and
                            Most affectionate Respect I Have the Honor to Be Your Excellency’s Most obedient Humble servant
                        
                            Lafayette
                        
                        
                            I Beg Leave to present My Respects to Mrs Washington and Compliments to the family.
                        
                    